Citation Nr: 0605033	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for left knee disorder 
with degenerative changes.

2.  Entitlement to service connection for left ulnar 
neuropathy.

3.  Entitlement to service connection for cerebral vascular 
accident to include as secondary to his service-connected 
right knee disability.

4.  Entitlement to an increased evaluation of right knee 
disability with a history of Osgood-Schlatter's Disease, 
currently evaluated as 20 percent disabling with a separate 
and additional rating of 10 percent disabling due to 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Montgomery, Alabama.  In May 1999 the RO, in 
pertinent part, denied the appellant's claim of entitlement 
to service connection for left ulnar neuropathy, residuals of 
a cerebrovascular accident, and a left knee disorder to 
include degenerative changes and pain.  It also denied an 
increased evaluation for the veteran's service-connected 
right knee arthritis with a history of Osgood Schlatter's 
disease, then evaluated as 10 percent disabling.

In April 2001, the appellant was afforded a hearing before C. 
W. Symanski, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).

The Board remanded this appeal to the RO for further 
development in June 2001.  After the RO attempted the 
requested development, the RO continued the denial of service 
connection for, in pertinent part, left ulnar neuropathy, 
residuals of a cerebrovascular accident, and left knee 
disorder to include degenerative changes and pain.  It also 
denied an evaluation in excess of 10 percent for right knee 
arthritis with a history of Osgood Schlatter's disease.

In an August 2003 rating decision the RO recharacterized the 
veteran's right knee disability as evaluation of right knee 
Osgood Schlatter's disease, degenerative changes.  That 
decision granted an increase in disability evaluation for the 
veteran's right knee Osgood Schlatter's disease from 10 
percent to 20 percent disabling.  It also granted a separate 
and additional 10 percent evaluation for degenerative 
changes, right knee.

The issue of entitlement to an increased evaluation of a 
right knee disability with a history of Osgood-Schlatter's 
Disease, currently evaluated as 20 percent disabling with a 
separate and additional rating of 10 percent disabling due to 
arthritis, is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have arthritis of the left knee that 
was present during his military service; degenerative changes 
were first manifested many years after service and are not 
shown to be related to any event that took place in service.

2.  Left ulnar neuropathy was sustained in a fall caused by 
the veteran's service-connected right knee disorder.

3.  Residuals of a cerebral vascular accident were not 
manifested during service or for several years thereafter and 
have not been medically shown to be proximately due to a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  A left knee disorder with degenerative changes was not 
incurred or aggravated in service, nor can this condition be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

2.  Left ulnar neuropathy is proximately due to service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).

3.  Residuals of a cerebral vascular accident were not 
incurred or aggravated in service, nor can this condition be 
presumed to have been incurred therein, and it is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 501(a), 1101, 1110, 1112, 1113, 
1116(a)(3) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; records from the Social 
Security Administration (SSA); the veteran's sworn testimony; 
a VA Compensation and Pension (C&P) examination dated in 
February 1971; a letter from Dr. Kini; a VA C&P examination 
report dated in October 1991; VA Orthopedic and Mental 
Disorders examination reports dated in October 1993; VA 
Radiographic reports dated in October 1993; reports fro Dr. 
Kini dated between April 1996 and April 1997; reports from 
Suburban Hospital dated in September and October 1998; 
letters from Dr. Powers dated in October 1998; VA 
Radiographic reports from December 1998; a VA General Medical 
examination report from December 1998; a VA 
Neuropsychological evaluation report dated in June 1999; a 
letter from Dr. Rose dated in March 2001; a VA Radiographic 
report dated in May 2003; VA Mental Disorders and Joints 
examination reports dated in May 2003; VA Radiographic 
reports dated in March 2004;  numerous VA psychiatric 
assessments and evaluations; and numerous VA progress notes. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claims for service connection 
for left knee disorder with degenerative changes, left ulnar 
neuropathy, and residuals of cerebrovascular accident.

The 1971 VA C&P examination report concerned right knee 
problems.  It showed no complaint, diagnosis or treatment of 
a left knee condition, ulnar neuropathy or hypertension.

Progress notes from Dr. Kini dated in August 1996 showed that 
the veteran fell 10 feet on Friday and injured his left 
elbow.  It was specifically indicated that the veteran said 
his right knee gave out.  He complained of numbness in the 
fingers of both hands.  The numbness in his hands did not 
follow any set dermatomal pattern.  His thumb and middle 
finger were normal, his index and little fingers were numb.

A VA progress note dated in August 1996 showed that the 
veteran complained of falling in August 1996 and hurting his 
left elbow.  He fell again a few days later and knocked out 
some teeth.  He had been falling frequently for the last 10 
years.  The veteran's knee was worked up and he had DJD.  The 
elbow was not broken.  There was left elbow effusion and 
slightly reduced range of motion in the left shoulder without 
warmth.

Reports from Suburban Hospital and letters from Dr. Powers 
contained within the veteran's SSA records showed that the 
veteran suffered from an intracerebellar hematoma in late 
September 1998.  The veteran underwent a suboccipital 
craniectomy, including removal of the posterior rim of the 
foramen magnum, for evacuation of the intercerebral hematoma 
at Suburban Hospital in September 1998.  An October 1998 
letter from Dr. Powers showed that it was imperative that the 
veteran follow up with physicians at the Veteran's 
Administration for aggressive treatment of his high blood 
pressure, which was the cause of the cerebellar hemorrhage.

A VA progress note dated in November 1998 showed that the 
veteran stated he had numbness in the fourth and fifth digits 
of the left hand.  In December 1998 a VA Radiographic report 
showed tiny patellar osteophytes in the veteran's knees.

A VA General Medical examination report dated in December 
1998 showed diagnoses of hypertension; status post 
cerebrovascular accident with residual left upper extremity 
paresis with weakness of left hand grip, weakness of flexors 
and extensors of the left elbow and weakness of the left 
shoulder; left ulnar neuropathy; and bilateral knee pain.  It 
also showed that the veteran gave a history of pain in the 
left knee, pain and giving out of the right knee, and falling 
off the roof of his house in 1996 which led to radial and 
ulnar nerve injuries on the left.  On physical examination, 
the left knee showed no swelling, deformity, or tenderness.  
There was minimal crepitus on motion and the range of motion 
was from 0 to 130 degrees, actively as well as passively.  
There was no instability of the left knee and its strength 
was 5/5.  Motor examination showed weakness of the left hand 
grip, flexors and extensors of the left elbow and the left 
shoulder as well.  Sensory examination revealed decreased 
pinprick sensation over the ulnar aspect of the left hand.  
Rapid alternating movements were minimally slow on the right 
and significantly impaired on the left.  Finger-to-nose test 
was impaired bilaterally, much more on the left than on the 
right.

A VA Neuropsychological examination dated in June 1999 showed 
that the veteran said he fell off a ladder and his roof twice 
in the same day in 1995.  Since then he reportedly had 
general left-side weakness and his left hand has been numb.

A May 2003 VA Joints examination report showed that the 
veteran claimed that his right knee was unstable and caused 
him to fall down.  He stated that his right knee buckled.  
The examiner gave a diagnosis of recurrent right knee 
complaints as noted.  "No diagnosis except early 
arthritis."

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A.  Left Knee Disorder with Degenerative Changes

The veteran asserts that his degenerative changes in the left 
knee are related to his service.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the 
specified disease is manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are devoid of any 
complaint, diagnosis, or treatment for degenerative changes 
of the left knee.  

The Board finds that service connection for left knee 
disorder with degenerative changes is not warranted on either 
a presumptive or direct basis.  There is no record of in-
service complaint, treatment or diagnosis of any left knee 
condition.  There is also no record of a left knee condition 
within the one-year presumptive period.  The first medical 
evidence of any left knee condition comes in VA General 
Medical examination and Radiographic reports in December 1998 
that showed the veteran complained of left knee pain and had 
tiny osteophytes bilaterally.  These reports are dated some 
29 years after the veteran's separation from active service.  
This lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
the Board finds that there is no competent evidence in the 
record to show that the veteran's left knee condition is 
related to service.  Accordingly, the veteran's claim for 
service connection for a left knee disorder with degenerative 
changes must be denied.

B.  Left Ulnar Neuropathy

The veteran asserts that his left ulnar neuropathy is due to 
his service connected right knee condition. He alleges that 
his right knee buckled and caused him to fall off his roof 
and injure his left elbow.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records are devoid of any 
complaint, diagnosis, or treatment for left ulnar neuropathy.  

The Board finds that service connection for left ulnar 
neuropathy is warranted on a secondary basis.  The Board 
acknowledges the veteran's statements that his right knee 
gave out and he fell off the roof.  Dr. Kini's treatment 
records from August 1996, directly following his elbow 
injury, showed that the veteran said his right knee give out.  
The August 1996 VA progress note showed that the veteran fell 
in August 1996 and hurt his elbow, that he fell again a few 
days later and knocked out some teeth.  He had been falling 
frequently for the last 10 years.  The veteran's knee was 
worked up and he had DJD.  See VA progress note dated in 
August 1996.  Given the above, the Board finds that there is 
at least a relative balance of positive and negative evidence 
regarding the cause of the veteran's left ulnar neuropathy, 
and the benefit of the doubt must therefore be resolved in 
favor of the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); see also 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  As 
such, the Board finds that the veteran's left ulnar 
neuropathy is due to a fall in August 1996, which was caused 
by his right knee giving out due to his service-connected 
right knee condition.  Therefore, service connection for left 
ulnar neuropathy as secondary to service-connected right knee 
disorder is warranted.

C.  Residuals of Cerebral Vascular Accident

The veteran asserts that his residuals of a cerebral vascular 
accident are related to his service-connected right knee 
injury in that his right knee gave out due to his service-
connected condition, causing him to hit his head, get a 
nosebleed, and then have a stroke.

As stated above in Section B, service connection may also be 
granted for a "[d]isability which is proximately due to or 
the result of a service- connected disease or injury."  38 
C.F.R. § 3.310(a); Harder, 187-89.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen, 439.

Certain chronic diseases, including brain thrombosis or 
hemorrhage or hypertensive cardiovascular disease, may be 
presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records show no complaint, 
diagnosis, or treatment of a cerebellar hematoma or 
cardiovascular disease.

The Board acknowledges that the veteran suffered a cerebellar 
hematoma in September 1998 and the evacuation of that 
hematoma left him severely impaired.  The questions at issue 
are therefore whether his condition began in service, whether 
there is a medical nexus opinion linking the veteran's 
residuals of his cerebellar hemorrhage to his service, and 
whether the veteran's cerebellar hematoma is secondary to his 
service-connected right knee condition.

The Board finds that service connection for residuals of a 
cerebrovascular accident is not warranted on either a 
presumptive or direct basis.  There is no record of in-
service complaint, treatment or diagnosis of any 
cerebrovascular accident or hypertension.  There is also no 
record of cerebrovascular accident or hypertension in the 
one-year presumptive period.  The first medical evidence of 
the veteran's cerebrovascular accident are progress notes 
from Suburban Hospital in the veteran's SSA records.  These 
records are dated in September 1998, some 29 years after the 
veteran separated from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson.  The Board also finds that there is no 
competent evidence in the record to show that the veteran's 
cerebrovascular accident is related to service.  The 
veteran's claim for service connection for a cerebrovascular 
accident must therefore be denied on direct and presumptive 
bases.

The veteran's claim must also be denied on a secondary basis.  
The Board has considered the veteran's statements to the 
effect that his right knee gave out due to his service-
connected condition, causing him to hit his head, get a 
nosebleed, and then have a stroke.  However, there is no 
medical evidence in the record to support this contention.  
Instead, the nearly-contemporaneous October 1998 letter from 
Dr. Powers showed that the veteran's cerebellar hematoma was 
due to high blood pressure.  Moreover, there is not even a 
suggestion in the record that service connected disability 
could be aggravating the cerebrovascular accident.  
Accordingly, the veteran's claim for service connection for a 
cerebrovascular accident must be denied on a secondary basis 
as well.  

D.  Conclusion

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issues at 
hand, and that it outweighs the lay statements.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection left knee condition with degenerative changes and 
residuals of a cerebrovascular accident.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on these issues.  38 U.S.C.A. § 5107(b).

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
November 2003 and May 2004.  The May 2004 letter satisfied 
element (1) by informing the veteran that evidence showing 
that his service-connected disability had increased in 
severity was necessary to substantiate his claim.  It also 
informed the veteran that he needed to submit evidence 
showing that left knee disorder to include degenerative 
changes and pain, left ulnar neuropathy, and cerebrovascular 
accident residuals existed from military service to the 
present time.  It satisfied element (2) by informing the 
veteran that VA is responsible for getting relevant records 
from any Federal agency, and that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Finally, the May 2004 letter satisfied element (3) 
by informing the veteran that it is his responsibility to 
make sure that VA receives all requested records that are not 
in the possession of a federal department or agency.  Since 
these letters fully provided notice of elements (1), (2), and 
(3), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
May 2004 letter contained a specific request send any 
evidence in his possession that pertained to his claim to VA.  
In addition, he was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a March 2005 supplemental 
statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for left knee disorder with degenerative 
changes is denied.

Service connection for left ulnar neuropathy secondary to 
service-connected right knee disorder is granted.

Service connection for residuals of cerebrovascular accident 
is denied.


REMAND

The Board takes note of the Rating Action dated in March 2005 
prepared by the Appeals Management Center in Washington DC 
which instructs the RO to comply with the comments contained 
therein.  The March 2005 Rating Action noted that the June 
2003 rating decision was clearly and unmistakably erroneous 
in that the veteran was granted service connection for a 
separate evaluation of arthritis of the right knee when the 
existing evaluation was for limitation of motion.  The 
separate evaluation for arthritis with painful or limited 
motion cannot be combined with another evaluation based on 
limitation of motion.  The Rating Action deferred to the RO 
for the correction of this error.  As this action is still 
pending, the Board may not address that issue.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO must comply with the comments 
set forth in the Rating Action dated 
March 31, 2005, and ascertain whether the 
June 2003 evaluation which granted 
separate evaluations for arthritis with 
painful or limited motion and another 
evaluation based on limitation of motion 
was clearly and unmistakably erroneous.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


